Name: COMMISSION REGULATION (EC) No 527/97 of 21 March 1997 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: production;  regions of EU Member States;  animal product;  means of agricultural production
 Date Published: nan

 22. 3 . 97 EN Official Journal of the European Communities No L 82/41 COMMISSION REGULATION (EC) No 527/97 of 21 March 1997 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector and fixing the aid for products coming from the Community tions and prices for cereal products on the European terri ­ tory of the Community and on the world market, the amounts of aid for supplying the Azores and Madeira should be fixed again as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas the amount of aid for supplying the Azores and Madeira with products from the pigmeat sector have fixed by Commission Regulation (EEC) No 1725/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector (3), as last amended by Regulation (EC) No 114/97 (4); whereas, in calculating the aid for the pigmeat products intended for the Azores and Madeira, it is necessary to take account of the rela ­ tionship that exists between the aids for cereals and those for pigmeat; whereas as a result of the changes in quota ­ HAS ADOPTED THIS REGULATION: Article 1 Annex II to amended Regulation (EEC) No 1725/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 22 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27 . 6 . 1992, p. 1 . (2) OJ No L 320, 11 . 12. 1996, p. 1 . (3) OJ No L 179, 1 . 7. 1992, p. 95. b) OJ No L 20, 23. 1 . 1997, p. 28 . No L 82/42 I EN I Official Journal of the European Communities 22. 3 . 97 ANNEX ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net) Product code Amount of aid 0203 11 10 9000 10,8 0203 12 11 9100 16,2 0203 12 19 9100 10,8 0203 19 11 9100 10,8 0203 19 13 9100 16,2 0203 19 15 9100 10,8 0203 19 55 9110 18,4 0203 19 55 9310 18,4 0203 21 10 9000 10,8 0203 22 11 9100 16,2 0203 22 19 9100 10,8 0203 29 11 9100 10,8 0203 29 13 9100 16,2 0203 29 15 9100 10,8 0203 29 55 9110 18,4 NB: The product codes as well as the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12 . 1987, p. 1 ).'